        Case 1:20-cv-03010-APM Document 69-1 Filed 12/11/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA, et al.

                                Plaintiffs,
                                                           Case No.: 1:20-cv-03010-APM
                 v.
                                                           HON. AMIT P. MEHTA
 GOOGLE LLC

                                Defendant.




  [PROPOSED] ORDER GRANTING MOVING PARTY STATE OF CALIFORNIA’S
                      MOTION FOR JOINDER

       Having considered the facts and circumstances of this case, as well as Prospective

Plaintiff State of California’s Motion for Joinder, and all related and relevant pleadings, it is

HEREBY ORDERED that:

       1. The PROSPECTIVE PLAINTIFF STATE OF CALIFORNIA’S MOTION

FOR JOINDER AS PLAINTIFF is GRANTED.

       2. The State of California is hereby joined in this action pursuant to Federal Rule of Civil

Procedure 20.

       3. The Court finds that the requirements of Federal Rule of Civil Procedure 20 are

satisfied. California seeks relief common to the existing plaintiffs, based on “question of law or

fact common to all plaintiffs.” The State of California seeks to assert equivalent rights to relief

arising out the same series of transactions or occurrences, and under questions of law or fact

common to all plaintiffs in this action. The Court further finds that State of California’s motion
          Case 1:20-cv-03010-APM Document 69-1 Filed 12/11/20 Page 2 of 2




is timely and its joinder is on just terms, and that Google will not be prejudiced by granting this

motion.

       4. Plaintiffs are directed to file an amended complaint adding the State of California as a

plaintiff in this case on or before the final deadline for amending the pleadings, as specified in

any scheduling order. Until that time, all parties shall treat California as if the complaint had

been so amended.

       5. For the aforementioned amended complaint, in addition to adding the State of

California as a plaintiff in the caption and adding a signature block for the State of California,

plaintiffs shall insert the word “California,” after the words “Plaintiffs Arkansas,” in the

introductory, unnumbered paragraph on page 2 and in paragraph 15 of the current Complaint

filed on October 20, 2020.




       SO ORDERED this ____day of __________, 2020.



                                                      __________________________________
                                                      Amit P. Mehta, United States District Judge




                                                  2
